Title: To George Washington from Philip Schuyler, 27 April 1779
From: Schuyler, Philip
To: Washington, George



Dear Sir
Albany April 27th 1779.

Last Night Captain Graham, of Van Schaick’s, delivered me Dispatches from that Officer, advising me of the Success of the Troops of the united States under his Command on the Enterprize against Onondaga; for particulars, permit me to refer your Excellency to the inclosed papers.
The Secrecy, Dispatch and propriety with which Colonel Van Schaick has executed his orders do him great Honor and your Excellency will percieve by his Letter that he is highly satisfied with the Conduct of the Officers and Troops that accompanied him on the Expedition.
General Clinton, who marched with the Troops mentioned in my last, finding none of the Enemy who were supposed to be in Tryon County has proceeded to Sacandaga on the West Branch of Hudson’s River, to erect a picket Fort in order to cover the Northern Frontier of that County.
I shall direct the prisoners Colonel Van Schaick has made to be secured in this place until your Excellency’s pleasure is known. I have the Honor to be with perfect Respect & Esteem Your Excellency’s most obedient humble Servt
Ph: Schuyler
P.S. I have not communicated the above to Congress.